EXHIBIT 10.2




LIMITED RECOURSE GUARANTY
THIS LIMITED RECOURSE GUARANTY (as the same may be amended, restated, extended
or otherwise modified from time to time, this “Guaranty”) is made as of this 6th
day of March, 2017, by NEW YORK CITY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership, having an address at c/o American Realty Capital New York
City REIT, Inc., 106 York Road, Jenkintown, Pennsylvania 19046 (“Guarantor”), in
favor of BARCLAYS BANK PLC, a public company registered in England and Wales,
having an address at 745 Seventh Avenue, New York, New York 10019 (together with
its successors, permitted transferees and/or permitted assigns, collectively,
the “Lender”).
RECITALS:
A.Lender and ARC NYC123WILLIAM, LLC, a Delaware limited liability company
(“Borrower”) have entered into a certain Loan Agreement (as it may hereafter be
modified, supplemented, extended, or renewed and in effect from time to time,
the “Loan Agreement”), which Loan Agreement sets forth the terms and conditions
of a loan (said loan, together with all advances which may hereafter be made
pursuant to the Loan Agreement, being referred to herein as the “Loan”) to
Borrower secured by certain Property as defined and more particularly described
in the Loan Agreement.
B.    Guarantor is an Affiliate of Borrower and will receive direct or indirect
benefit from Lender’s making of the Loan to Borrower.
C.    The Loan is evidenced by that certain Severed, Amended and Restated
Promissory Note A-1, that certain Severed, Amended and Restated Promissory Note
A-2 and that certain Severed, Amended and Restated Promissory Note A-3, each
executed by Borrower and payable to the order of each Lender (collectively, as
each may hereafter be renewed, extended, supplemented, increased or modified and
in effect from time to time, and all other notes given in substitution therefor,
or in modification, renewal, or extension thereof, in whole or in part, the
“Note”).
D.    Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:





--------------------------------------------------------------------------------





1.Guaranteed Recourse Obligations of Borrower.
(a)    Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due under the Loan Agreement, and not merely the
collectability, whether by lapse of time, by acceleration of maturity, or
otherwise, and at all times thereafter the payment of the Guaranteed Recourse
Obligations of Borrower (hereinafter defined). As used herein, the term
“Guaranteed Recourse Obligations of Borrower” shall mean all obligations and
liabilities of Borrower for which Borrower shall be personally liable pursuant
to Article 13 of the Loan Agreement.
(b)    Notwithstanding anything herein or in the Loan Documents to the contrary,
Guarantor shall have no liability for the Guaranteed Recourse Obligations of
Borrower or other matters hereunder for any action taken or event first
occurring (a) following a foreclosure or acceptance of a deed-in-lieu of
foreclosure by Lender or its nominee pursuant to the Loan Agreement, or
following any acquisition of title to the Property by Lender or its nominee, or
(b) from and after a mezzanine loan foreclosure or assignment-in-lieu thereof of
the direct or indirect ownership interest of Borrower by a mezzanine lender or
its designee pursuant to the terms of a mezzanine loan permitted under the Loan
Agreement, including without limitation, pursuant to Section 11.6 thereof, or
otherwise entered into with the approval of Lender.
2.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor hereby agrees that each of the following shall constitute
Events of Default hereunder: (i) the occurrence of a default by Guarantor in
payment of the Guaranteed Recourse Obligations of Borrower, or any part thereof,
when such indebtedness becomes due under the Loan Agreement (subject to any
applicable notice and cure periods expressly set forth therein), and (ii) the
dissolution, bankruptcy and/or insolvency of any Guarantor.
(b)    Upon the occurrence of any Event of Default hereunder, the Guaranteed
Recourse Obligations of Borrower, for purposes of this Guaranty, shall be deemed
immediately due and payable at the election of Lender. Guarantor shall, on
demand following such event, pay the Guaranteed Recourse Obligations of Borrower
to Lender. It shall not be necessary for Lender, in order to enforce such
payment, first to (i) institute suit or pursue or exhaust any rights or remedies
against Borrower or others liable for the Debt, (ii) enforce any rights against
any security that shall ever have been given to secure the Debt, (iii) join
Borrower or any others liable for the payment or performance of the Guaranteed
Recourse Obligations of Borrower or any part thereof in any action to enforce
this Guaranty and/or (iv) resort to any other means of obtaining payment or
performance of the Guaranteed Recourse Obligations of Borrower.


2



--------------------------------------------------------------------------------





(c)    Suit may be brought or demand may be made against all parties who have
signed this Guaranty as Guarantor or any other guaranty covering all or any part
of the Guaranteed Recourse Obligations of Borrower, or against any one or more
of them, separately or together, without impairing the rights of Lender against
any party hereto.
(d)    In the event any payment by Borrower or any other Person to Lender is
held to constitute a preference, fraudulent transfer or other voidable payment
under any bankruptcy, insolvency or similar law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder and this Guaranty
shall continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to another Person (which amounts
shall constitute part of the Guaranteed Recourse Obligations of Borrower), and
any interest paid by Lender and any attorneys’ fees, costs and expenses actually
paid or incurred by Lender in connection with any such event. If acceleration of
the time for payment of any amount payable by Borrower under any Loan Document
is stayed or delayed by any law or tribunal, any amounts due and payable
hereunder shall nonetheless be payable by Guarantor on demand by Lender.
3.    Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of
Borrower securing same shall, at all times, be subordinate in all respects to
the Guaranteed Recourse Obligations of Borrower and to all liens, security
interests and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Recourse Obligations of Borrower have been fully and finally paid and
performed; provided, however, nothing herein is intended to limit Borrower’s
ability to make distributions to Guarantor in the normal course of operations of
Borrower;
(c)    Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of Borrower to Guarantor now
existing or hereafter arising, including any dividends and payments pursuant to
debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, or other debtor relief or insolvency
proceedings involving Borrower as debtor, Lender shall


3



--------------------------------------------------------------------------------





have the right to prove its claim in any such proceeding so as to establish its
rights hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Recourse Obligations of Borrower have been fully
and finally paid and performed. If, notwithstanding the foregoing provisions,
Guarantor should receive any payment, claim or distribution that is prohibited
as provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment, claim
or distribution in trust for Lender and shall have absolutely no dominion over
the same except to pay it immediately to Lender; and
(d)    Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may require to evidence and
perfect its interest and to permit or facilitate exercise of its rights under
this Section.
4.    Other Liability of Guarantor or Borrower. If Guarantor is or becomes
liable, by endorsement or otherwise, for any indebtedness owing by Borrower to
Lender other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may have against Guarantor.
5.    Assignment by Lender. This Guaranty is for the benefit of Lender and
Lender’s successors and permitted assigns, and in the event of an assignment by
Lender of the Guaranteed Recourse Obligations of Borrower, or any part thereof,
the rights and benefits hereunder, to the extent applicable to the Guaranteed
Recourse Obligations of Borrower so assigned, may be transferred with such
Guaranteed Recourse Obligations of Borrower. Guarantor waives notice of any
transfer or assignment of the Guaranteed Recourse Obligations of Borrower, or
any part thereof, and agrees that failure to give notice will not affect the
liabilities of Guarantor hereunder.
6.    Binding Effect. This Guaranty is binding not only on Guarantor, but also
on Guarantor’s heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually.


4



--------------------------------------------------------------------------------





Without limitation of any other term, provision or waiver contained herein,
Guarantor hereby acknowledges and agrees that it has been furnished true,
complete and correct copies of the Loan Documents and has reviewed the terms and
provisions thereof (including, without limitation, the Guaranteed Recourse
Obligations of Borrower).
7.    Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) shall only be deemed
discharged after the indefeasible satisfaction in full of the Guaranteed
Recourse Obligations of Borrower and the Debt, (c) shall not be reduced,
released, discharged, satisfied or otherwise impacted in connection with (i) any
act or occurrence that might, but for the provisions hereof, be deemed a legal
or equitable reduction, satisfaction, discharge or release and/or (ii) Lender’s
enforcement of remedies under the Loan Documents and (d) shall survive the
foregoing and shall not merge with any resulting foreclosure deed, deed in lieu
or similar instrument (if any).
8.    Governing Law. The governing law and related provisions set forth in
Section 17.2 of the Loan Agreement (including, without limitation, any
authorized agent provisions thereof) are hereby incorporated by reference as if
fully set forth herein (with Guarantor substituted in all places where Borrower
appears thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof).
9.    Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.
10.    Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall pay on
demand all attorneys’ fees and all other costs and expenses actually incurred by
Lender in the enforcement of or preservation of Lender’s rights under this
Guaranty including, without limitation, all attorneys’ fees, costs and expenses,
investigation costs, and all court costs, whether or not suit is filed herein,
or whether at maturity or by acceleration, or whether before or after maturity,
or whether in connection with bankruptcy, insolvency or appeal, or whether in
connection with the collection and enforcement of this Guaranty against any
other Guarantor, if there be more than one. Guarantor agrees to pay interest on
any expenses or other sums due to Lender under this Section 10 that are not paid
when due, at a rate per annum equal to the interest rate provided for in the
Note. Guarantor’s obligations and


5



--------------------------------------------------------------------------------





liabilities under this Section 10 shall survive any payment or discharge in full
of the Guaranteed Recourse Obligations of Borrower.
11.    Payments. All sums payable under this Guaranty shall be paid in lawful
money of the United States of America that at the time of payment is legal
tender for the payment of public and private debts.
12.    Controlling Agreement. It is not the intention of Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Legal Requirements. Should it be determined
that any portion of the Guaranteed Recourse Obligations of Borrower or any other
amount payable by Guarantor under this Guaranty constitutes interest in excess
of the maximum amount of interest that Guarantor, in Guarantor’s capacity as
guarantor, may lawfully be required to pay under applicable Legal Requirements,
the obligation of Guarantor to pay such interest shall automatically be limited
to the payment thereof in the maximum amount so permitted under applicable Legal
Requirements. The provisions of this Section shall override and control all
other provisions of this Guaranty and of any other agreement between Guarantor
and Lender.
13.    Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan Agreement.
Notices to Guarantor shall be addressed as follows:
Guarantor:    New York City Operating Partnership, L.P.
c/o American Realty Capital New York City REIT, Inc.    
405 Park Avenue, 14th Floor
New York, New York 10022
Attention: Legal Department


and    Arnold & Porter Kaye Scholer LLP
    250 West 55th Street
    New York, New York 10019
    Attention: John J. Busillo, Esq.


Lender:        Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention: Michael Birajiclian
with a copy to:        Paul Hastings LLP
            200 Park Avenue



6



--------------------------------------------------------------------------------





            New York, New York 10166
            Attention: Eric F. Allendorf, Esq.
14.    Cumulative Rights. The exercise by Lender of any right or remedy
hereunder or under any other Loan Document, or at law or in equity, shall not
preclude the concurrent or subsequent exercise of any other right or remedy.
Lender shall have all rights, remedies and recourses afforded to Lender by
reason of this Guaranty or any other Loan Document or by law or equity or
otherwise, and the same (a) shall be cumulative and concurrent, (b) may be
pursued separately, successively or concurrently against Guarantor or others
obligated for the Guaranteed Recourse Obligations of Borrower, or any part
thereof, or against any one or more of them, or against any security or
otherwise, at the sole discretion of Lender, (c) may be exercised as often as
occasion therefor shall arise, it being agreed by Guarantor that the exercise
of, discontinuance of the exercise of or failure to exercise any of such rights,
remedies, or recourses shall in no event be construed as a waiver or release
thereof or of any other right, remedy, or recourse, and (d) are intended to be,
and shall be, nonexclusive. No waiver of any default on the part of Guarantor or
of any breach of any of the provisions of this Guaranty or of any other document
shall be considered a waiver of any other or subsequent default or breach, and
no delay or omission in exercising or enforcing the rights and powers granted
herein or in any other document shall be construed as a waiver of such rights
and powers, and no exercise or enforcement of any rights or powers hereunder or
under any other document shall be held to exhaust such rights and powers, and
every such right and power may be exercised from time to time. The granting of
any consent, approval or waiver by Lender shall be limited to the specific
instance and purpose therefor and shall not constitute consent or approval in
any other instance or for any other purpose. No notice to or demand on Guarantor
in any case shall of itself entitle Guarantor to any other or further notice or
demand in similar or other circumstances. No provision of this Guaranty or any
right, remedy or recourse of Lender with respect hereto, or any default or
breach, can be waived, nor can this Guaranty or Guarantor be released or
discharged in any way or to any extent, except specifically in each case by a
writing intended for that purpose (and which refers specifically to this
Guaranty) executed, and delivered to Guarantor, by Lender.
15.    Subrogation. Notwithstanding anything to the contrary contained herein,
until the Guaranteed Recourse Obligations of Borrower have been fully and
finally paid, (a) Guarantor shall not have any right of subrogation in or under
any of the Loan Documents or to participate in any way therein, or in any right,
title or interest in and to any security or right of recourse for the Guaranteed
Recourse Obligations of Borrower, and (b) if Guarantor is or becomes an
“insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with


7



--------------------------------------------------------------------------------





respect to this Guaranty (including any right of subrogation, except to the
extent of collateral held by Lender), whether such rights arise under an express
or implied contract or by operation of law. It is the intention of the parties
that Guarantor shall not be deemed to be a “creditor” (as defined in Section 101
of the Bankruptcy Code) of Borrower by reason of the existence of this Guaranty
in the event that Borrower or Guarantor becomes a debtor in any proceeding under
the Bankruptcy Code. This waiver is given to induce Lender to make the Loan as
evidenced by the Note to Borrower.
16.    Further Assurances. Guarantor at Guarantor’s expense will promptly
execute and deliver to Lender upon Lender’s reasonable request all such other
and further documents, agreements, and instruments in compliance with or
accomplishment of the agreements of Guarantor under this Guaranty.
17.    No Fiduciary Relationship. The relationship between Lender and Guarantor
is solely that of lender and guarantor. Lender has no fiduciary or other special
relationship with or duty to Guarantor and none is created hereby or may be
inferred from any course of dealing or act or omission of Lender.
18.    Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or (ii)
pursue rights and remedies under any Security Instrument and/or applicable Legal
Requirements with respect to the Property or any other Loan Documents.
19.    Time of Essence. Time shall be of the essence in this Guaranty with
respect to all of Guarantor’s obligations hereunder.
20.    Execution. This Guaranty may be executed in multiple counterparts, each
of which, for all purposes, shall be deemed an original, and all of which
together shall constitute one and the same agreement.
21.    Entire Agreement. This Guaranty embodies the entire agreement between
Lender and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower. This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender


8



--------------------------------------------------------------------------------





and Guarantor referencing this Guaranty by its date and specifically identifying
the portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.
22.    WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER (BY ACCEPTANCE OF THIS
GUARANTY) HEREBY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
GUARANTOR AND LENDER MAY BE PARTIES ARISING OUT OF, IN CONNECTION WITH, OR IN
ANY WAY PERTAINING TO, THIS GUARANTY AND ANY OTHER LOAN DOCUMENT. IT IS AGREED
AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL
CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS
AGAINST PARTIES WHO ARE NOT PARTIES TO THIS GUARANTY. THIS WAIVER IS KNOWINGLY,
WILLINGLY AND VOLUNTARILY MADE BY GUARANTOR, AND GUARANTOR HEREBY REPRESENTS
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED
IN THE SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
23.    Consent to Jurisdiction. Guarantor irrevocably submits generally and
unconditionally for itself and in respect of its property to the nonexclusive
jurisdiction of any state or federal court sitting in the State over any suit,
action or proceeding arising out of, or relating to, this Guaranty, and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such state or federal court. Guarantor irrevocably
waives, to the fullest extent permitted by law, any objection that Guarantor may
now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in any such court, and any claims that any such suit, action
or proceeding is brought in an inconvenient forum. Final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon Guarantor and may be enforced in any court in which Guarantor is
subject to jurisdiction, by a suit upon such judgment provided that service of
process is effected upon Guarantor as provided in the Loan Documents or as
otherwise permitted by applicable Legal Requirements. Guarantor hereby releases,
to the extent permitted by applicable Legal Requirements, all errors and all
rights of exemption, appeal, stay of execution, inquisition, and other rights to
which Guarantor may otherwise


9



--------------------------------------------------------------------------------





be entitled under the laws of the United States of America or of any state of
possession of the United States of America now in force and which may
hereinafter be enacted. The authority and power to appear for and enter judgment
against Guarantor shall not be exhausted by one or more exercises thereof or by
any imperfect exercise thereof and shall not be extinguished by any judgment
entered pursuant thereto. Such authority may be exercised on one or more
occasions or from time to time in the same or different jurisdiction as often as
Lender shall deem necessary and desirable, for all of which this Guaranty shall
be sufficient warrant.
24.    Waivers.
(a)    Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) any limitation of
liability or recourse in any other Loan Document or arising under any law; (ii)
any claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration; (iii) the taking or accepting of any other
security or guaranty for, or right of recourse with respect to, any or all of
the Guaranteed Recourse Obligations of Borrower; (iv) any homestead exemption or
any other similar exemption under applicable Legal Requirements and Guarantor
hereby waives the benefit of any such exemption as to the Guaranteed Recourse
Obligations of Borrower; (v) any release, surrender, abandonment, exchange,
alteration, sale or other disposition, subordination, deterioration, waste,
failure to protect or preserve, impairment, or loss of, or any failure to create
or perfect any lien or security interest with respect to, or any other dealings
with, any collateral or security at any time existing or purported, believed or
expected to exist in connection with any or all of the Guaranteed Recourse
Obligations of Borrower, including any impairment of Guarantor’s recourse
against any Person or collateral; (vi) whether express or by operation of law,
any partial release of the liability of Guarantor hereunder, or if one or more
other guaranties are now or hereafter obtained by Lender covering all or any
part of the Guaranteed Recourse Obligations of Borrower, any complete or partial
release of any one or more of such guarantors under any such other guaranty, or
any complete or partial release or settlement of Borrower or any other party
liable, directly or indirectly, for the payment or performance of any or all of
the Guaranteed Recourse Obligations of Borrower; (vii) the death, insolvency,
bankruptcy, disability, dissolution, liquidation, termination, receivership,
reorganization, merger, consolidation, change of form, structure or ownership,
sale of all assets, or lack of corporate, partnership or other power of Borrower
or any other party at any time liable for the payment or performance of any or
all of the Guaranteed Recourse Obligations of Borrower; (viii) either with or
without notice to or


10



--------------------------------------------------------------------------------





consent of Guarantor: any renewal, extension, modification or rearrangement of
the terms of any or all of the Guaranteed Recourse Obligations of Borrower
and/or any of the Loan Documents; (ix) any neglect, lack of diligence, delay,
omission, failure, or refusal of Lender to take or prosecute (or in taking or
prosecuting) any action for the collection or enforcement of any of the
Guaranteed Recourse Obligations of Borrower, or to foreclose or take or
prosecute any action to foreclose (or in foreclosing or taking or prosecuting
any action to foreclose) upon any security therefor, or to exercise (or in
exercising) any other right or power with respect to any security therefor, or
to take or prosecute (or in taking or prosecuting) any action in connection with
any Loan Document, or any failure to sell or otherwise dispose of in a
commercially reasonable manner any collateral securing any or all of the
Guaranteed Recourse Obligations of Borrower; (x) any failure of Lender to notify
Guarantor of any creation, renewal, extension, rearrangement, modification,
supplement, subordination, or assignment of the Guaranteed Recourse Obligations
of Borrower or any part thereof, or of any Loan Document, or of any release of
or change in any security, or of any other action taken or refrained from being
taken by Lender against Borrower or any security or other recourse, or of any
new agreement between Lender and Borrower, it being understood that Lender shall
not be required to give Guarantor any notice of any kind under any circumstances
with respect to or in connection with the Guaranteed Recourse Obligations of
Borrower, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Lender shall have no duty to notify Guarantor of
any information which Lender may have concerning Borrower; (xi) if for any
reason that Lender is required to refund any payment by Borrower to any other
party liable for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower or pay the amount thereof to someone else;
(xii) the making of advances by Lender to protect its interest in the Property,
preserve the value of the Property or for the purpose of performing any term or
covenant contained in any of the Loan Documents; (xiii) the existence of any
claim, counterclaim (other than compulsory counterclaims), set off, recoupment,
reduction or defense based upon any claim or other right that Guarantor may at
any time have against Borrower, Lender, or any other Person, whether or not
arising in connection with this Guaranty, the Note, the Loan Agreement, or any
other Loan Document; (xiv) the unenforceability of all or any part of the
Guaranteed Recourse Obligations of Borrower against Borrower, whether because
the Guaranteed Recourse Obligations of Borrower exceed the amount permitted by
law or violate any usury law, or because the act of creating the Guaranteed
Recourse Obligations of Borrower, or any part thereof, is ultra vires, or
because the officers or Persons creating same acted in excess of their
authority, or because of a lack of validity or enforceability of or defect or
deficiency in any of the Loan Documents, or because Borrower has any valid
defense, claim


11



--------------------------------------------------------------------------------





or offset with respect thereto (other than the defense of payment and
satisfaction), or because Borrower’s obligation ceases to exist by operation of
law, or because of any other reason or circumstance, it being agreed that
Guarantor shall remain liable hereon regardless of whether Borrower or any other
Person be found not liable on the Guaranteed Recourse Obligations of Borrower,
or any part thereof, for any reason (and regardless of any joinder of Borrower
or any other party in any action to obtain payment or performance of any or all
of the Guaranteed Recourse Obligations of Borrower); (xv) any order, ruling or
plan of reorganization emanating from proceedings under any bankruptcy or
similar insolvency laws with respect to Borrower or any other Person, including
any extension, reduction, composition, or other alteration of the Guaranteed
Recourse Obligations of Borrower, whether or not consented to by Lender; and/or
(xvi) any partial or total transfer, pledge and/or reconstitution of Borrower
and/or any direct or indirect owner of Borrower (regardless of whether the same
is permitted under the Loan Documents).
(b)    This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives:
(i)    any and all rights to which Guarantor may otherwise have been entitled
under any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever;
(ii)    any rights of sovereign immunity and any other similar and/or related
rights;
(iii)    any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents (other than the
defense of payment and satisfaction); and
(iv)    any right and/or requirement of or related to notice, presentment,
protest, notice of protest, further notice of nonpayment, notice of dishonor,
default, nonperformance, intent to accelerate, acceleration, existence of the
Debt and/or any amendment or modification of the Debt.
25.    Representations, Warranties and Covenants of Guarantor. Guarantor hereby
makes the following representations, warranties and covenants (each of which
shall remain materially true and correct during the term hereof): (a) Guarantor
is duly organized, validly existing and in good standing under the laws of its
state of formation, and Guarantor has all requisite right and power to execute
and deliver this Guaranty and to perform the Guaranteed Recourse Obligations of
Borrower; (b) the execution, delivery and performance of this Guaranty and the
incurrence of the Guaranteed Recourse Obligations of Borrower, now or


12



--------------------------------------------------------------------------------





hereafter owing, (i) are within the powers of Guarantor and (ii) do not require
any approval or consent of, or filing with, any governmental authority or other
Person (or such approvals and consents have been obtained and delivered to the
Lender) and are not in contravention of any provision of law applicable to
Guarantor; (c) this Guaranty and the other Loan Documents to which Guarantor is
a party constitutes when delivered, valid and binding obligations of Guarantor,
enforceable in accordance with their respective terms; (d) Guarantor has filed
all tax returns which are required to be filed (or obtained proper extensions of
time for the filing thereof) and has paid, or made adequate provision for the
payment of, all taxes which have or may become due pursuant to said returns or
to assessments received; (e) the financial statements and other information
pertaining to Guarantor submitted to Lender are true, complete and correct in
all material respects and do not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading; (f) there is no litigation, at law or in
equity, or any proceeding before any federal, state, provincial or municipal
board or other governmental or administrative agency pending or, to the
knowledge of Guarantor, threatened, or any basis therefor, which involves a risk
of any material judgment or liability not fully covered by insurance (other than
any deductible) which is likely to be adversely determined and if so, would have
a Material Adverse Effect, and no judgment, decree, or order of any federal,
state, provincial or municipal court, board or other governmental or
administrative agency has been issued against Guarantor which has a Material
Adverse Effect; (g) the making of the Loan to Borrower will result in material
benefits to Guarantor; (h) Guarantor (i) has not entered into this Guaranty or
any Loan Document with the actual intent to hinder, delay, or defraud any
creditor and (ii) has received reasonably equivalent value in exchange for the
Guaranteed Recourse Obligations of Borrower hereunder and under the Loan
Documents.; and (i) Guarantor is not a “foreign person” within the meaning of
Section 1445(1)(3) of the Internal Revenue Code. Each of the representations and
covenants of and/or relating to Guarantor set forth in the other Loan Documents
are hereby re-made by Guarantor and incorporated herein by reference as if fully
set forth herein. This Guaranty is not subject to any right of rescission,
setoff, counterclaim or defense (except of payment and satisfaction) by
Guarantor, nor would the operation of any of the terms of this Guaranty, or the
exercise of any right hereunder, render the Loan Documents unenforceable.
Guarantor has not asserted any right of rescission, setoff, counterclaim or
defense with respect to the Loan Documents.
26.    Financial Covenants of Guarantor
(a)    Guarantor (i) shall keep and maintain complete and accurate books and
records and (ii) shall permit Lender and any authorized representatives of
Lender to have access to and to inspect, examine and make copies of the books
and records, any and all accounts, data and other documents of Guarantor, at all
reasonable times, during normal


13



--------------------------------------------------------------------------------





business hours, at Guarantor’s address for notices as set forth herein upon the
giving of reasonable notice of such intent. Guarantor shall also provide to
Lender, upon Lender’s reasonable request, such information as Lender may
reasonably request, from time to time, in such detail as may reasonably be
required by Lender.
(b)    Without limiting the provisions of Section 26(a), Lender shall have the
right, at any time and from time to time upon the occurrence and continuance of
an “Event of Default” hereunder or under the other Loan Documents, to audit the
books and records of Guarantor.
(c)    During the term hereunder, sGuarantor will furnish or cause to be
furnished to Lender, as soon as available, and in any event within one hundred
and twenty (120) days after the end of each fiscal year, (i) the annual
consolidated financial statements of American Realty Capital New York City REIT,
Inc., which are inclusive of the Guarantor, which financial statements shall be
in form substantially similar to those previously delivered by Guarantor to
Lender and which shall include a balance sheet, income statement, and statement
of cash flows, and (ii) a certificate delivered to Lender by Guarantor which is
signed by Responsible Officer of Guarantor certifying as to the Net Worth and
Liquidity of Guarantor as of the end of the preceding fiscal year. All such
annual financial statements shall (A) be prepared and audited by a “Big 4”
accounting firm or other independent certified public accountant reasonably
acceptable to Lender, (B) be certified by Guarantor to Lender as true, correct
and complete, in all material respects and (C) contain such backup and/or
supporting information as may be reasonably requested by Lender. In addition,
Guarantor shall promptly furnish to Lender any other financial information
reasonably requested by Lender from time to time in respect of Guarantor.
(d)    Guarantor shall, at all times while the Debt remains unsatisfied,
maintain a Net Worth of not less than $100,000,000.00 and Liquidity of not less
than $5,000,000.00, in each case as calculated in accordance with GAAP.
(e)    As used in this Section, the following terms shall have the respective
meanings set forth below:
(i)    “GAAP” shall mean generally accepted accounting principles, consistently
applied.
(ii)    “Liquidity” shall mean, only to the extent owned individually or on a
consolidated basis with Guarantor’s wholly-owned subsidiaries, free of any
security interests, liens or pledges: (a) cash or cash equivalents, (b)
obligations of (or fully guaranteed as to principal and interest by) the United
States or any agency or instrumentality thereof (provided that the full faith
and credit of the United States supports such obligation or


14



--------------------------------------------------------------------------------





guarantee), (c) certificates of deposit (with a maturity of two years or less)
issued by, or savings account with, any bank or other financial institution
having net assets of not less than $1 billion or (d) marketable securities
listed on a recognized stock exchange or traded over the counter and listed in
the National Association of Securities Dealers Automatic Quotations, marked to
market, other than securities issued by any Guarantor or any Affiliate thereof.
(iii)    “Net Worth” shall mean, as of a given date, (i) a Guarantor’s total
assets as of such date, on a consolidated basis with Guarantor’s wholly-owned
subsidiaries (exclusive of any interest in the Property or in any other asset
that is part of the collateral for the Loan) less (ii) Guarantor’s total
liabilities (including contingent liabilities but exclusive of any liability
under the Loan Documents) as of such date, calculated based on financial
statements compiled in accordance with GAAP.
[NO FURTHER TEXT ON THIS PAGE]







IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.
GUARANTOR:


NEW YORK CITY OPERATING PARTNERSHIP, LP, a Delaware limited partnership




By: /s/ Michael A. Ead    
Name: Michael A. Ead
Title: Authorized Signatory




15

